     Case 2:18-cv-08985-MWF-PLA Document 1 Filed 10/18/18 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    Tom E. Wheeler (SBN 308789)
      Yoel S. Hanohov (SBN 318294)
 4    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 5    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 6
      Phone: 877-206-4741
 7    Fax: 866-633-0228
 8    tfriedman@ toddflaw.com
      abacon@ toddflaw.com
 9    mgeorge@toddflaw.com
10    twheeler@toddflaw.com
      yoel.hanohov@toddflaw.com
11    Attorneys for Plaintiff
12
                        UNITED STATES DISTRICT COURT
13                     CENTRAL DISTRICT OF CALIFORNIA
14
     TERRY FABRICANT, individually         )       Case No.
15   and on behalf of all others similarly )
16   situated,                             )       CLASS ACTION
                                           )
17
     Plaintiff,                            )       COMPLAINT FOR VIOLATIONS
18                                         )       OF:
19          vs.                            )
                                           )          1.      NEGLIGENT VIOLATIONS
20                                                            OF THE TELEPHONE
     SPARTAN CAPITAL GROUP, LLC, )                            CONSUMER PROTECTION
21   and DOES 1 through 10, inclusive, and )                  ACT [47 U.S.C. §227(b)]
     each of them,                         )          2.      WILLFUL VIOLATIONS
22                                                            OF THE TELEPHONE
                                           )                  CONSUMER PROTECTION
23   Defendant.                            )                  ACT [47 U.S.C. §227(b)]
24
                                           )
                                           )       DEMAND FOR JURY TRIAL
25
           Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
26
     all others similarly situated, alleges the following upon information and belief
27
     based upon personal knowledge:
28
     ///

                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:18-cv-08985-MWF-PLA Document 1 Filed 10/18/18 Page 2 of 9 Page ID #:2




 1                              NATURE OF THE CASE
 2           1.   Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of SPARTAN CAPITAL GROUP, LLC
 5   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 6   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 7   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, thereby invading
 8   Plaintiff’s privacy and causing her to incur unnecessary and unwanted expenses.
 9                             JURISDICTION & VENUE
10           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
11   a resident of California, seeks relief on behalf of a Class, which will result in at
12   least one class member belonging to a different state than that of Defendant, a New
13   Jersey corporation. Plaintiff also seeks up to $1,500.00 in damages for each call in
14   violation of the TCPA, which, when aggregated among a proposed class in the
15   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
16   Therefore, both diversity jurisdiction and the damages threshold under the Class
17   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
18           3.   Venue is proper in the United States District Court for the Central
19   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
20   business within the State of California and Plaintiff resides within the County of
21   Los Angeles.
22                                       PARTIES
23           4.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
24   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
25   (39).
26           5.   Defendant, SPARTAN CAPITAL GROUP, LLC (“Defendant”), is a
27   small business financing company, and is a “person” as defined by 47 U.S.C. § 153
28   (39).


                                CLASS ACTION COMPLAINT
                                             -2-
     Case 2:18-cv-08985-MWF-PLA Document 1 Filed 10/18/18 Page 3 of 9 Page ID #:3




 1         6.     The above named Defendant, and its subsidiaries and agents, are
 2   collectively referred to as “Defendants.” The true names and capacities of the
 3   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 4   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 5   names. Each of the Defendants designated herein as a DOE is legally responsible
 6   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 7   Complaint to reflect the true names and capacities of the DOE Defendants when
 8   such identities become known.
 9         7.     Plaintiff is informed and believes that at all relevant times, each and
10   every Defendant was acting as an agent and/or employee of each of the other
11   Defendants and was acting within the course and scope of said agency and/or
12   employment with the full knowledge and consent of each of the other Defendants.
13   Plaintiff is informed and believes that each of the acts and/or omissions complained
14   of herein was made known to, and ratified by, each of the other Defendants.
15                              FACTUAL ALLEGATIONS
16         8.     Beginning in or around April of 2017, Defendant contacted Plaintiff
17   on Plaintiff’s cellular telephone numbers ending in -1083 and -9210 in an attempt
18   to solicit Plaintiff to purchase Defendant’s services.
19         9.     Defendant used an “automatic telephone dialing system” as defined
20   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
21         10.    Defendant contacted or attempted to contact Plaintiff from telephone
22   numbers confirmed to belong to Defendant, including without limitation (347) 932-
23   9469 and (415) 237-3627.
24         11.    Defendant’s calls constituted calls that were not for emergency
25   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26         12.    Defendant’s calls were placed to telephone number assigned to a
27   cellular telephone service for which Plaintiff incurs a charge for incoming calls
28   pursuant to 47 U.S.C. § 227(b)(1).


                                 CLASS ACTION COMPLAINT
                                               -3-
     Case 2:18-cv-08985-MWF-PLA Document 1 Filed 10/18/18 Page 4 of 9 Page ID #:4




 1         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 2   express consent” to receive calls using an automatic telephone dialing system or an
 3   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 4   227(b)(1)(A).
 5         14.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 6   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 7         15.    Upon information and belief, and based on Plaintiff’s experiences of
 8   being called by Defendant despite having no prior relation to Plaintiff whatsoever,
 9   and at all relevant times, Defendant failed to establish and implement reasonable
10   practices and procedures to effectively prevent telephone solicitations in violation
11   of the regulations prescribed under 47 U.S.C. § 227(c)(5).
12                               CLASS ALLEGATIONS
13         16.    Plaintiff brings this action individually and on behalf of all others
14   similarly situated, as a member of the proposed class (hereinafter, “The Class”),
15   defined as follows:
16                All persons within the United States who received any
                  solicitation/telemarketing   telephone   calls    from
17                Defendant to said person’s cellular telephone made
18                through the use of any automatic telephone dialing
                  system or an artificial or prerecorded voice and such
19
                  person had not previously consented to receiving such
20                calls within the four years prior to the filing of this
21
                  Complaint
           17.    Plaintiff represents, and is a member of, The Class, consisting of all
22
     persons within the United States who received any solicitation/telemarketing
23
     telephone calls from Defendant to said person’s cellular telephone made through
24
     the use of any automatic telephone dialing system or an artificial or prerecorded
25
     voice and such person had not previously not provided their cellular telephone
26
     number to Defendant within the four years prior to the filing of this Complaint.
27
           18.    Defendant, its employees and agents are excluded from The Class.
28



                                CLASS ACTION COMPLAINT
                                             -4-
     Case 2:18-cv-08985-MWF-PLA Document 1 Filed 10/18/18 Page 5 of 9 Page ID #:5




 1   Plaintiff does not know the number of members in The Class, but believes the
 2   Class’s members number in the thousands, if not more. Thus, this matter should
 3   be certified as a Class Action to assist in the expeditious litigation of the matter.
 4         19.    The Class is so numerous that the individual joinder of all of its
 5   members is impractical. While the exact number and identities of The Class
 6   members are unknown to Plaintiff at this time and can only be ascertained through
 7   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 8   The Class includes thousands of members.           Plaintiff alleges that The Class
 9   members may be ascertained by the records maintained by Defendant.
10         20.    Plaintiff and members of The Class were harmed by the acts of
11   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
12   and The Class members via their cellular telephones thereby causing Plaintiff and
13   The Class members to incur certain charges or reduced telephone time for which
14   Plaintiff and The Class members had previously paid by having to retrieve or
15   administer messages left by Defendant during those illegal calls, and invading the
16   privacy of said Plaintiff and The Class members.
17         21.    Common questions of fact and law exist as to all members of The
18   Class which predominate over any questions affecting only individual members of
19   The Class. These common legal and factual questions, which do not vary between
20   Class members, and which may be determined without reference to the individual
21   circumstances of any Class members, include, but are not limited to, the following:
22                a.     Whether, within the four years prior to the filing of this
23                       Complaint, Defendant made any telemarketing/solicitation call
24                       (other than a call made for emergency purposes or made with
25                       the prior express consent of the called party) to a Class member
26                       using any automatic telephone dialing system or any artificial
27                       or prerecorded voice to any telephone number assigned to a
28                       cellular telephone service;


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:18-cv-08985-MWF-PLA Document 1 Filed 10/18/18 Page 6 of 9 Page ID #:6




 1                b.     Whether Plaintiff and The Class members were damaged
 2                       thereby, and the extent of damages for such violation; and
 3                c.     Whether Defendant should be enjoined from engaging in such
 4                       conduct in the future.
 5         22.    As a person that received telemarketing/solicitation calls from
 6   Defendant using an automatic telephone dialing system or an artificial or
 7   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 8   claims that are typical of The Class.
 9         23.    Plaintiff will fairly and adequately protect the interests of the members
10   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
11   class actions.
12         24.    A class action is superior to other available methods of fair and
13   efficient adjudication of this controversy, since individual litigation of the claims
14   of all Class members is impracticable. Even if every Class’s member could afford
15   individual litigation, the court system could not. It would be unduly burdensome
16   to the courts in which individual litigation of numerous issues would proceed.
17   Individualized litigation would also present the potential for varying, inconsistent,
18   or contradictory judgments and would magnify the delay and expense to all parties
19   and to the court system resulting from multiple trials of the same complex factual
20   issues. By contrast, the conduct of this action as a class action presents fewer
21   management difficulties, conserves the resources of the parties and of the court
22   system, and protects the rights of each Class member.
23         25.    The prosecution of separate actions by individual Class members
24   would create a risk of adjudications with respect to them that would, as a practical
25   matter, be dispositive of the interests of the other Class members not parties to such
26   adjudications or that would substantially impair or impede the ability of such non-
27   party Class members to protect their interests.
28         26.    Defendant has acted or refused to act in respects generally applicable


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:18-cv-08985-MWF-PLA Document 1 Filed 10/18/18 Page 7 of 9 Page ID #:7




 1   to The Class, thereby making appropriate final and injunctive relief with regard to
 2   the members of the Classes as a whole.
 3                             FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                   47 U.S.C. §227(b).
 6                                 On Behalf of The Class
 7         27.    Plaintiff repeats and incorporates by reference into this cause of action
 8   the allegations set forth above at Paragraphs 1-28.
 9         28.    The foregoing acts and omissions of Defendant constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
12   47 U.S.C. § 227 (b)(1)(A).
13         29.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
14   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
15   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
16         30.    Plaintiff and The Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                           SECOND CAUSE OF ACTION
19    Knowing and/or Willful Violations of the Telephone Consumer Protection
20                                           Act
21                                   47 U.S.C. §227(b)
22                                 On Behalf of The Class
23         31.    Plaintiff repeats and incorporates by reference into this cause of action
24   the allegations set forth above at Paragraphs 1-28.
25         32.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple knowing and/or willful violations of the TCPA, including but not
27   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
28   and in particular 47 U.S.C. § 227 (b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                              -7-
     Case 2:18-cv-08985-MWF-PLA Document 1 Filed 10/18/18 Page 8 of 9 Page ID #:8




 1         33.    As a result of Defendant’s knowing and/or willful violations of 47
 2   U.S.C. § 227(b), Plaintiff and The Class members are entitled an award of
 3   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 4   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 5         34.    Plaintiff and the Class members are also entitled to and seek injunctive
 6   relief prohibiting such conduct in the future.
 7                                 PRAYER FOR RELIEF
 8    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 9                             FIRST CAUSE OF ACTION
10          Negligent Violations of the Telephone Consumer Protection Act
11                                    47 U.S.C. §227(b)
12                As a result of Defendant’s negligent violations of 47 U.S.C.
13                §227(b)(1), Plaintiff and The Class members are entitled to and
14                request $500 in statutory damages, for each and every violation,
15                pursuant to 47 U.S.C. 227(b)(3)(B).
16                An order for injunctive relief prohibiting such conduct by Defendants
17                in the future.
18                Any and all other relief that the Court deems just and proper.
19                           SECOND CAUSE OF ACTION
20    Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                           Act
22                                    47 U.S.C. §227(b)
23                As a result of Defendant’s willful and/or knowing violations of 47
24                U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
25                and request treble damages, as provided by statute, up to $1,500, for
26                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
27                U.S.C. §227(b)(3)(C).
28                An order for injunctive relief prohibiting such conduct by Defendants


                                   CLASS ACTION COMPLAINT
                                              -8-
     Case 2:18-cv-08985-MWF-PLA Document 1 Filed 10/18/18 Page 9 of 9 Page ID #:9




 1                in the future.
 2                Any and all other relief that the Court deems just and proper.
 3                                     JURY DEMAND
 4         35.    Pursuant to the Seventh Amendment to the Constitution of the United
 5   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 6
 7
 8         Respectfully Submitted this 18th Day of October, 2018.
 9                                 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
10
                                        By: /s/ Todd M. Friedman
11                                          Todd M. Friedman
12
                                            Law Offices of Todd M. Friedman
                                            Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                               -9-
